Mr. Chief Justice Johnson delivered the opinion of the court. The court below clearly decided right in refusing the motion for a new trial. The defendant below relied alone upon his plea of no consideration. Upon the trial he admitted the signing, sealing and delivery of the writing sued upon, but wholly failed to introduce any proof whatever going to establish the truth of the allegation contained in his plea. There can be no doubt but that the instrument sued upon made a prima facie case for a recovery, and that in order to rebut it, it devolved upon the defendant to show that in fact no consideration ever passed between the parties. The cases of Rankin vs. Badgett, (5 Ark. 346,) Greer as ad. et al. vs. George adx. (3 Eng. 133,) Cheney use &c. vs. Higginbotham, (5 Eng. 273,) are directly in point and perfectly conclusive of the question. There being no error in the judgment of the court below, it is consequently in all things affirmed., Mr. Justice Walker did sit in this cause.